

114 S1199 IS: To authorize Federal agencies to provide alternative fuel to Federal employees on a reimbursable basis, and for other purposes.
U.S. Senate
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1199IN THE SENATE OF THE UNITED STATESMay 5, 2015Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize Federal agencies to provide alternative fuel to Federal employees on a reimbursable
			 basis, and for other purposes.
	
		1.Alternative fuel infrastructure
 (a)DefinitionsIn this section:
				(1)Alternative
 fuelThe term alternative fuel has the meaning given the term in section 400AA(g) of the Energy Policy and Conservation Act (42 U.S.C. 6374(g)).
				(2)Alternative
 fuel infrastructureThe term alternative fuel infrastructure means any ancillary equipment necessary to provide alternative fuel to vehicles.
				(3)Covered
 individualThe term covered individual means— (A)any employee (as defined in section 2105 of title 5, United States Code);
 (B)a member of a uniformed service; (C)any other individual who performs services for or on behalf of a Federal agency under a contract or subcontract with a Federal agency; or
 (D)a visitor to a Federal agency or facility. (4)Federal agency (A)In generalThe term Federal agency has the meaning given the term in section 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903).
 (B)InclusionThe term Federal agency includes the Executive Office of the President.
					(b)Authority
 (1)In generalSubject to the availability of appropriations and paragraph (2), the head of a Federal agency may— (A)construct, operate, and maintain alternative fuel infrastructure on property under the jurisdiction of the Federal agency; and
 (B)provide alternative fuel on a reimbursable basis on property under the jurisdiction of the Federal agency for use by privately owned vehicles used by covered individuals.
 (2)LimitationA Federal agency may not provide compensation, benefits, or any other payment to a covered individual for the purpose of purchasing alternative fuel under paragraph (1).
 (c)FeesThe head of a Federal agency shall charge fees for alternative fuel provided to covered individuals sufficient to cover the costs of only the alternative fuel provided under this section.
			(d)Deposit and
 availability of fees and commissionsAny fees or commissions collected by the head of a Federal agency under this section—
 (1)shall be— (A)deposited monthly into the account of the Treasury from which the amounts were made available to carry out this section, notwithstanding section 3302(b) of title 31, United States Code; and
 (B)transferred from the Treasury to an appropriate account of the agency if the agency operates with a budget outside of the Treasury; and
 (2)shall be available for obligation by the head of the Federal agency without further appropriation during—
 (A)the fiscal year collected; and
 (B)the fiscal year following the fiscal year collected.
					(e)Reports
				(1)In
 generalNot later than 30 days after the end of each fiscal year, the head of each Federal agency participating in the activities authorized by subsection (b) shall submit to the Administrator of General Services a report on the financial administration of activities carried out under this section with respect to that fiscal year.
				(2)Report to
 CongressNot later than 3 years after the date of enactment of this Act and every 5 years thereafter, the Administrator of General Services, in consultation with the Secretary, shall submit to the appropriate committees of Congress, including the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives, a report that—
 (A)aggregates the information provided by the heads of Federal agencies in the annual reports under paragraph (1); and
 (B)provides information on whether the fees collected under subsection (c) are sufficient to cover the cost to the head of a Federal agency of carrying out this section.